Citation Nr: 1442711	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left collarbone disability.  

2.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.  

3.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine strain with degenerative disc disease prior to December 16, 2013.

4.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine strain with degenerative disc disease on or after December 16, 2013.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for a right calf disorder.  

7.  Entitlement to service connection for a right elbow disorder.  

8.  Entitlement to service connection for a left foot disorder.  

9.  Entitlement to service connection for dengue fever.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Portland, Oregon, certified this case to the Board on appeal.  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is of record in Virtual VA.  

As listed above, Virtual VA includes a transcript of the Veteran's June 2014 hearing.  Virtual VA also includes VA treatment records dated through though November 2013 and a December 2013 VA examination report; however, the RO reviewed these records in a January 2014 supplemental statement of the case.  Otherwise, Virtual VA contains records that are either duplicative or irrelevant to the issues on appeal.  Similarly, the Veterans Benefits Management System contains documents that are not relevant to the issues on appeal.  

The Veteran's representative raised the issues of entitlement to service connection for tinnitus and Meniere's disease on the record at the June 2014 Travel Board Hearing, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  On June 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant on the record at his hearing that he wanted to withdraw the issue of entitlement to an initial evaluation in excess of 10 percent for a left collarbone disability.  

2.  On June 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant on the record at his hearing that he wanted to withdraw the issues of entitlement to an initial evaluation in excess of 10 percent for a left knee disability.  

3.  Prior to December 16, 2013, the Veteran's lumbar spine strain with degenerative disc disease was productive of muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour, and he had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  The disability was not productive of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

4.  On June 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant on the record at his hearing that he wanted to withdraw the issue of entitlement to an initial evaluation in excess of 20 percent for a lumbar spine strain with degenerative disc disease on or after December 16, 2013.  

5.  On June 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant on the record at his hearing that he wanted to withdraw the issue of entitlement to service connection for a right calf disorder.  

6.  On June 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant on the record at his hearing that he wanted to withdraw the issue of entitlement to service connection for a right elbow disorder.  

7.  On June 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant on the record at his hearing that he wanted to withdraw the issue of entitlement to service connection for a left foot disorder.  

8.  On June 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant on the record at his hearing that he wanted to withdraw the issue of entitlement to service connection for dengue fever.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal have been met, and the issue of entitlement to an initial evaluation in excess of 10 percent for a left collarbone disability is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The criteria for withdrawal have been met, and the issue of entitlement to an initial evaluation in excess of 10 percent for a left knee disability is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 20 percent evaluation, but no higher, have been met for a lumbar spine strain with degenerative disc disease prior to December 16, 2013.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5243 (2013).  

4.  The criteria for withdrawal have been met, and the issue of entitlement to an initial evaluation in excess of 20 percent for a lumbar spine strain with degenerative disc disease on or after December 16, 2013, is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

5.  The criteria for withdrawal have been met, and the issue of entitlement to service connection for a right calf disorder is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

6.  The criteria for withdrawal have been met, and the issue of entitlement to service connection for a right elbow disorder is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

7.  The criteria for withdrawal have been met, and the issue of entitlement to service connection for a left foot disorder is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

8.  The criteria for withdrawal have been met, and the issue of entitlement to service connection for dengue fever is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the issue of entitlement to an initial evaluation in excess of 10 percent for a lumbar spine strain with degenerative disc disease prior to December 16, 2013, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to higher initial evaluation for this disability.  

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran reported private treatment for his lower back disorder through the Overlake Medical Center, the Family Physicians Group, and Back in Motion Sports Injuries Clinic.  However, he declined to authorize the release of those treatment records on his December 2008 VA Form 21-4142s.  Nevertheless, he later submitted the treatment records from the Family Physicians Group and Back in Motion Sports Injuries Clinic himself in August 2009.  

On the VA Form 4142 for the Overlake Medical Center, the Veteran indicated treatment from 2000 to 2003, entirely predating the appellate period in this case.  Thus, these treatment records could not be relevant to the issue of the severity of his low back disability for the period from August 2008 to December 2013.  While he also reported treatment at Forgey Sports Medicine on a December 2008 VA Form 21-4142, he did not specify the disorder treated or the dates of treatment.  As he filed this VA Form 21-4142 in the context of his original claim of service connection for several disabilities, there is no indication that he sought treatment for his lower back there.  Moreover, at his June 2014 hearing, the Veteran described chiropractic treatment by Dr. T.L., of Back in Motion Sports Injuries Clinic.  He specified that Dr. T.L. referred him to Dr. E.L. for epidural steroid injections.  Again, the Veteran himself submitted the treatment records from Back in Motion Sports Injuries Clinic, and these records include the December 2008 treatment records from Dr. E.L. of the Orthopedic and Fracture Clinic.  The Board concludes from the Veteran's testimony describing his private treatment for his low back that his treatment at Forgey Sports Medicine is not relevant to this issue.  
The Veteran has not identified any other available, outstanding records that are relevant to the claim being decided herein.  He specified at his June 2014 hearing that he had treatment at one clinic in Bellevue that has since closed.  Therefore, there are no available, outstanding private treatment records.  The Portland VA Medical Center (VAMC), Vancouver campus of the Portland VAMC, and Metro West Community Based Outpatient Clinic (CBOC) records for treatment from his August 2009 enrollment in the VA Healthcare System through November 2013 are available in Virtual VA as discussed above.  Therefore, there are no outstanding VA treatment records relevant to the issue of the severity of his lower back disorder for the period from August 2008 to December 2013.  The record also includes written statements provided by the Veteran and his representative. 

The Veteran was also afforded VA examinations in November 2008, February 2009, January 2011, and December 2013 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The Veteran indicated at his June 2014 hearing that he is satisfied with his current evaluation by withdrawing the issue of entitlement to an increased evaluation since the most recent VA examination in December 2013.  His specific argument is not that his back is more severely disabling, or that there is any inadequacy in the VA examinations, but that there has been no material change in the severity of his lower back disorder since he filed his claim in August 2008.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the appellant presented testimony at a hearing before the Board in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed at the opening of the hearing.  The undersigned Veterans Law Judge also sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment, and the Veteran testified that he has used the VA healthcare system for treatment since losing his job and insurance in 2009.  The hearing gave the Veteran the opportunity to discuss his back disability, and the undersigned Veterans Law Judge highlighted the elements necessary to substantiate a claim for increased evaluation.  The appellant, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Specifically, the hearing focused on the elements required for increased evaluation under Diagnostic Code 5243, such as muscle spasms and incapacitating episodes.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  Bernard, 4 Vet. App. 384.  





I.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  Withdrawal may also be made on the record at a hearing.  38 CFR 20.204(b)(1).  

In the present case, the appellant and his representative withdrew the issues of entitlement to increased evaluations for a left collarbone disability and a left knee disability on the record at his June 2014 hearing.  They also withdrew the issue of entitlement to an initial evaluation in excess of 20 percent for a lumbar spine strain with degenerative disc disease on or after December 16, 2013.  Likewise, the Veteran and his representative withdrew the issues of entitlement to service connection for a right calf disorder, a right elbow disorder, a left foot disorder, and dengue fever.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


II.  Entitlement to a Higher Initial Evaluation for a Lumbar Spine Strain prior to December 16, 2013

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous ... ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran has contended that he is entitled to a higher evaluation for his service-connected lumbar spine strain with degenerative disc disease, which has been assigned a 10 percent evaluation from August 26, 2008, to December 16, 2013, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).  

The Veteran testified at his June 2014 hearing that he had chronic lower back pain, including pain that radiates down the backs of his legs, from 2008 to 2013.  He also reported experiencing muscle spasms two to three times per week and noted that he often refers to these muscle spasms as throwing out his back.  He had used similar terminology to describe radiating pain and his back "going out on him" to the November 2008 and February 2009 VA examiners.  

At the November 2008 VA examination, the examiner noted the Veteran's exquisite tenderness to the erector spinal group and mild tenderness of the sacroiliac joints.  He measured the Veteran's range of motion as forward flexion to 75 degrees, extension to 23 degrees, lateral flexion to 28 degrees on either side, and combined rotation to 70 degrees.  He specified that the Veteran experienced no further limitation of motion on three repetitions.  The examiner estimated that the Veteran would lose an additional 5 to 10 degrees of overall range of motion, as well as experience a loss of strength, coordination, and increased fatigability associated with repetitive movement flare-ups.  

At the February 2009 VA examination, the examiner noted the Veteran's slow, protective movements, and the Veteran again recounted that his back will "go out" on him.  The examiner measured the Veteran's range of motion as forward flexion to 70 degrees, extension to 15 degrees, lateral flexion to 30 degrees on the right and 25 degrees on the left, and rotation to 30 degrees on the right and to 35 degrees on the left.  He noted that repetition caused increased pain, and that the Veteran was only able to perform two repetitions; however, he also noted that there was no change in this range of motion on repetition.  The examiner estimated that the Veteran would lose an additional 20 to 25 degrees of this range of motion during a flare-up, as well as experience moderate weakness, moderate fatigability, and mild loss of coordination.  
The February 2009 VA examiner also performed the January 2011 VA examination.  In January 2011, the Veteran again reported radiating pain down his right leg, chiropractic treatment, and missing 10 days of work in the past year due to lower back pain.  The examiner measured the Veteran's range of motion as forward flexion to 60 degrees, extension to 30 degrees, lateral flexion to 30 degrees on the right and 20 degrees on the left, and rotation to 45 degrees on each side.  He also estimated that the Veteran would experience mild to moderate weakness, moderate fatigability, and moderate loss of coordination on repetition and during flare-ups.  

While the February 2009 and January 2011 made no specific findings of muscular spasm at the time of the examinations, the VA and private treatment records do.  In May 2010, the Veteran sought treatment at the Vancouver division of the Portland VAMC.  He reported to his primary care physician there that his back "goes out on him."  The treating physician prescribed Flexeril (cyclobenzaprine), a drug used to treat pain and stiffness caused by muscle spasms.  The Veteran reported that he also sought chiropractic care.  Similarly, Dr. T.L.'s treatment records, the Veteran's chiropractor at Back in Motion Sports Injuries, show treatment in November 2008 for muscle spasm with ultrasound and myotherapy.  Dr. T.L.'s treatment records also list biomechanical alterations affecting posture and gait.  This is consistent with the Veteran's testimony of muscular spasms severe enough to result in guarded movement.  This is further consistent with the Veteran's report of his back, "going out on him" to the November 2008 and February 2009 VA examiners.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation for his service-connected lumbar spine strain with degenerative disc disease.  The Veteran has been shown to have muscle spasms severe enough to cause slow, protective movements; biomechanical alterations; and guarded movements.  While these spasms are not constant, the Board resolves all reasonable doubt in favor of the Veteran and finds that he has experienced muscle spasms throughout the appellate period.  Moreover, the February 2009 VA examiner indicated that the Veteran had 70 degrees of flexion, yet estimated that he would lose an additional 20 to 25 degrees during a flare-up.  The January 2011 VA examiner also noted that the Veteran had 60 degrees of flexion.  Thus,
forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Thus, taking into account the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings of DeLuca, supra, the Veteran has been shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Therefore, a 20 percent evaluation is warranted under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered whether the Veteran is entitled to an initial evaluation in excess of 20 percent during this time period.  However, he has not been shown to have forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Indeed, as noted above, even when taking into consideration flare-ups, the Veteran has never demonstrated less than 30 degrees of forward flexion. Moreover, the aforementioned range of motion findings do not indicate that Veteran's lumbar spine is fixated or immobile.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).

In addition, the evidence does not show that the Veteran has had incapacitating episodes meeting the durational requirement for a rating under the intervertebral disc syndrome rating criteria noted above.  The Board does note the Veteran's testimony that he was prescribed bedrest one to three days approximately ten to fifteen times per year.  He indicated that the bedrest was ordered by Dr. T.L.  However, the Veteran has submitted Dr. T.L.'s treatment records, and they do not include a prescription or notation for bedrest.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Therefore, the available evidence does support a further increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability. See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board notes that the Veteran is already in receipt of separate disability ratings for sciatic nerve impingement of each lower extremity.  The record shows that the appellant did not initiate an appeal with the RO's January 2014 initial rating or effective date.  Thus, those matters are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

Moreover, the February 2009 and January 2011 VA examiners noted that that a neurologic examination reveals intact motor and sensory function.  Thus, the Board concludes that the evidence weighs against a finding that the Veteran suffers from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher. In this regard, the Board observes that the Veteran complained of pain on numerous occasions. However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 20 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, as discussed above, the Veteran's range of motion more nearly approximates the 20 percent evaluation when considering such factors.  In this regard, each VA examiner specifically addressed the Deluca criteria.  The November 2008 VA examiner estimated a loss of 5 to 10 degrees of overall range of motion, strength, coordination, and fatigability associated with repetitive motion flares.  The February 2009 VA examiner estimated a loss of 20 to 25 degrees of range of motion, moderate weakness, moderate fatigability, and mild loss of coordination during flare-ups.  In January 2011, that examiner assessed mild to moderate weakness, moderate fatigability, and moderate loss of coordination on repetition and during flare-ups.  None of these examination reports suggest that the Veteran would have ankylosis or forward flexion limited to 30 degrees or less.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not the Veteran raised them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lower back disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of pain, muscle spasms, limitation of motion, weakness, fatigability, and loss of coordination.  As discussed above, there are higher ratings available under other diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his lumbar spine disability, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Indeed, the Veteran has never been hospitalized for his back disability, and he told the January 2011 VA examiner that he had missed 10 days of work due to lower back pain.  The Board does note that the Veteran did not work from 2009 to 2011.  However, he similarly reported that he had been laid off to the January 2011 VA examiner.  His service-connected lower back disorder was not the reason for his unemployment.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected lower lumbar spine strain with degenerative disc disease under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The issue of entitlement to an initial evaluation in excess of 10 percent for a left collarbone disability is dismissed.  

The issue of entitlement to an initial evaluation in excess of 10 percent for a left knee disability is dismissed.  

Prior to December 16, 2013, a 20 percent evaluation, but no higher, is granted for a lumbar spine strain with degenerative disc disease, subject to the laws and regulations governing the payment of monetary benefits.

The issue of entitlement to an initial evaluation in excess of 20 percent for a lumbar spine strain with degenerative disc disease on or after December 16, 2013, is dismissed.  

The issue of entitlement to service connection for a right calf disorder is dismissed.  

The issue of entitlement to service connection for a right elbow disorder is dismissed.  

The issue of entitlement to service connection for a left foot disorder is dismissed.  

The issue of entitlement to service connection for a dengue fever is dismissed.  
REMAND

The Veteran was afforded a VA audiological examination in November 2008, but the audiometric findings failed to show bilateral hearing loss for VA disability purposes under 38 C.F.R. § 3.385.  Nevertheless, the examiner made a diagnosis of bilateral sensorineural hearing loss.  However, without access to the Veteran's claims file and medical history, he was unable to offer an opinion without resorting to mere speculation.  

Since that examination, the Veteran was provided an audiological consultation at the Portland VAMC in June 2011.  The audiometric findings at that consultation showed left ear hearing loss for VA disability purposes under 38 C.F.R. § 3.385.  However, as this was not a compensation and pension examination, that consultation did not include a medical nexus opinion.  Therefore, remand is needed for an opinion on the nature and etiology of any current hearing loss.  

The Board also notes that the Veteran testified that he had treatment for ear infections and hearing loss at the University of Washington Medical Clinic.  On remand, the AOJ should also contact the Veteran regarding his authorization to release those private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss.  A specific request should be made for records from the University of Washington Medical Clinic.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any relevant, outstanding VA medical records, including records from the Portland VAMC, Vancouver Campus of the Portland VAMC, and Metro West CBOC for treatment since November 2013.  

2.  After completing the preceding development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any hearing loss that may be present.  The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, and lay statements.

The Veteran contends that he has hearing loss that is due to military noise exposure, specifically through his exposure to live fire exercises at Naval Station Roosevelt Road and 29 Palms.  The Veteran has also asserted that his chronic ear infections in service may have led to his current hearing loss.  The examiner should note that he is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure and chronic ear infections therein.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

This discussion should include the significance, if any, of the fact that the Veteran had a 15-decibel threshold shift at 3000 Hertz and 4000 Hertz in the left ear between his September 1988 entrance examination and an October 1989 audiological test.  He or she should also discuss the significance, if any, of the threshold shift at 6000 Hertz in right ear between the September 1988 entrance examination and October 1989 audiological test.  This discussion should further include the significance, if any, of the fact that the Veteran had a 25-decibel threshold shift at 3000 Hertz and 4000 Hertz, a 10-decibel threshold shift at 2000 Hertz, and a 20-decibel threshold shift at 500 Hertz in the left ear between the September 1988 entrance examination and the July 1995 independent duty examination.  He or she should also discuss the readings over 20 decibels at 500 Hertz, 3000 Hertz, and 4000 Hertz in the left ear at the July 1995 independent duty examination.  This discussion should finally include the significance, if any, of the Veteran's in-service ear infections in September 1993, December 1995, and October 1996.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


